UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 WILLIAM JARTA HALL,

    Plaintiff,

           v.                                               Civil Action No. 16-00807 (CKK)

 DISTRICT OF COLUMBIA, et al.,

    Defendants.


                                    MEMORANDUM OPINION
                                        (April 12, 2018)

          Plaintiff William Jarta Hall brings this lawsuit against the District of Columbia (“the

District”) and Frederick Onoja, an officer of the District’s Metropolitan Police Department

(“MPD”). Plaintiff alleges that Officer Onoja assaulted and falsely arrested him. Plaintiff also

alleges that, after his arrest, Officer Onoja fabricated evidence incriminating Plaintiff for crimes

that he did not commit. Plaintiff asserts several common law causes of action, as well as claims

under the Fourth and Fifth Amendments.

          Presently before the Court is Defendants’ [32] Motion for Judgment on the Pleadings as

to Plaintiff’s Fifth Amendment Claim, and the District’s Partial Motion for Summary Judgment.

The District moved for summary judgment on Plaintiff’s constitutional claims against it on the

grounds that Plaintiff has not adduced sufficient evidence of the District’s municipal liability.

Both Defendants also moved for judgment on the pleadings on Plaintiff’s Fifth Amendment

fabrication of evidence claim on the grounds that it “merges” with Plaintiff’s Fourth Amendment

claims.




                                                   1
       Upon consideration of the pleadings, 1 the relevant legal authorities, and the record as a

whole, the Court shall DENY both motions. The District’s Motion for Summary Judgment is

DENIED because it is MOOT. After this motion was filed, Plaintiff voluntarily dismissed his

municipal liability constitutional claim against the District (Count 8). Defendants’ Motion for

Judgment on the Pleadings as to Plaintiff’s Fifth Amendment claim (Count 7)—which, as a

result of Plaintiff’s voluntary dismissal of his constitutional claims against the District, is now

argued only on behalf of Defendant Onoja—is also DENIED. Defendant Onoja concedes that a

fabrication of evidence claim can be actionable under the Fifth Amendment. However, he

contends that, on the particular facts of this case, such a claim “merges” with Plaintiff’s Fourth

Amendment claims because all of these claims are premised on the execution of Plaintiff’s

arrest. As discussed in more detail below, the Court disagrees with Defendant’s interpretation of

the relevant case law and his characterization of Plaintiff’s claims. Because the alleged

fabrication of evidence that underlies Plaintiff’s Fifth Amendment due process claim is separate

and distinct from his arrest, the Court finds that “merger” is not necessary or appropriate.

                                        I. BACKGROUND

       Plaintiff alleges that on October 27, 2015, he was attacked without justification by

Officer Onoja. Am. Compl., ECF No. 15, ¶ 7. Plaintiff claims that Officer Onoja grabbed him



1
  The Court’s consideration has focused on the following documents:
    • Defs.’ Mot. for Judgment on the Pleadings and the District’s Partial Mot. for Summary
        Judgment, ECF No. 32 (“Defs.’ Mot.”);
    • Pl.’s Opp’n to Def. Onoja’s Mot. for Judgment on the Pleadings, ECF No. 35 (“Pl.’s
        Opp’n); and
    • Def. Onoja’s Reply to Pl.’s Opp’n to Def.’s Mot. for Judgment on the Pleadings, ECF
        No. 36 (“Def.’s Reply”).
In an exercise of its discretion, the Court finds that holding oral argument in this action would not
be of assistance in rendering a decision. See LCvR 7(f).


                                                  2
from behind without provocation and proceeded to beat him. Id. To cover up this unjustified

use of force, Plaintiff alleges, Officer Onoja arrested him on “trumped up” charges. Id. ¶¶ 26-

29. Officer Onoja then allegedly “swore out a statement falsely claiming that [Plaintiff]

assaulted him and threatened him and provided false evidence to the US Attorney who then

charge and prosecuted [Plaintiff] for [assault on a police officer] and threats . . . to kidnap an

officer.” Id. The government ultimately dismissed all charges against Plaintiff. Id. ¶ 31.

       In his Amended Complaint, Plaintiff asserted causes of actions for common law assault

and false arrest against Defendants Onoja and the District. Id. ¶¶ 69-76, 83-90. He also asserted

claims against Defendant Onoja under 42 U.S.C. § 1983 for violation of Plaintiff’s Fourth

Amendment rights (false arrest and use of unreasonable force) and Fifth Amendment rights

(fabrication of evidence). Id. ¶¶ 77-82, 91-98. Finally, Plaintiff asserted a municipal liability

claim under Section 1983 against the District. Id. ¶¶ 99-102.

       The pending motions were filed after the discovery period closed. They have been fully

briefed and are ripe for resolution.

                                       II. LEGAL STANDARD

       Pursuant to Federal Rule of Civil Procedure 12(c), a party may move for judgment on the

pleadings “[a]fter the pleadings are closed—but early enough not to delay trial.” The standard

for reviewing a motion for judgment on the pleadings is virtually identical to that applied to a

motion to dismiss under Rule 12(b)(6). See Haynesworth v. Miller, 820 F.2d 1245, 1254 (D.C.

Cir. 1987), abrogated on other grounds by Hartman v. Moore, 547 U.S. 250 (2006); Jung v.

Ass’n of Am. Med. Colleges, 339 F. Supp. 2d 26, 36 (D.D.C. 2004) (“[T]he standard of review for

motions for judgment on the pleadings under Rule 12(c) of the Federal Rules of Civil Procedure

is essentially the same as that for motions to dismiss under Rule 12(b)(6).”). “The court is



                                                  3
limited to considering facts alleged in the complaint, any documents attached to or incorporated

in the complaint, matters of which the court may take judicial notice, and matters of public

record.” Baumann v. D.C., 744 F. Supp. 2d 216, 222 (D.D.C. 2010).

                                        III. DISCUSSION

       There are two motions before the Court, but one need only be addressed briefly. The

District has filed a Motion for Summary Judgment on Plaintiff’s constitutional claims against it,

arguing that Plaintiff has not adduced sufficient evidence of the District’s municipal liability.

The District’s Motion for Summary Judgment has been rendered moot. After that motion was

filed, the parties agreed to dismiss Plaintiff’s municipal liability claim (Count 8) against the

District with prejudice. See Joint Praecipe of Partial Dismissal Only as to Municipal Liability

Claim (Count 8), ECF No. 34. That claim is DISMISSED, and the District’s Motion for

Summary Judgment is DENIED as MOOT.

       Accordingly, all that is left for the Court to consider at this time is Defendant Onoja’s

Motion for Judgment on the Pleadings on Plaintiff’s Fifth Amendment claim (Count 7). At the

threshold, the Court notes that Plaintiff makes several arguments in his opposition to this motion

that Defendant Onoja does not appear to dispute. First, Plaintiff argues that he has pled

sufficient facts to put Defendant on notice of his Fifth Amendment claim. Pl.’s Opp’n at 2-3.

Defendant concedes this point. Def.’s Reply at 3. Second, Plaintiff argues that fabrication of

evidence claims are generally cognizable under the Fifth Amendment. Pl.’s Opp’n at 4.

Defendant concedes this as well. Def.’s Reply at 3 (“Defendant Onoja does not contend that a

fabrication of evidence claim can never be pursued under the Fifth Amendment.”). Finally,

Plaintiff argues that an individual need not have been convicted on the basis of false evidence in

order to be able to state a due process claim for fabrication of evidence. Pl.’s Opp’n at 5-6.



                                                  4
Defendant has not argued that Plaintiff’s Fifth Amendment claim must be dismissed because

Plaintiff was not ultimately convicted. Regardless, although it is not aware of any authority from

this Circuit on the issue, the Court agrees with Plaintiff that the “majority view” is that

conviction is not required. See Cole v. Carson, 802 F.3d 752, 768-71 (5th Cir. 2015), cert.

granted, judgment vacated sub nom. Hunter v. Cole, 137 S. Ct. 497 (2016) (discussing case law

from each circuit); Black v. Montgomery Cty., 835 F.3d 358, 369 (3d Cir. 2016) (“a stand-alone

fabrication of evidence claim can proceed if there is no conviction”).

        Defendant’s argument is narrow: he argues that Plaintiff’s Fifth Amendment claim

should be dismissed on the pleadings only because it “merges” with Plaintiff’s Fourth

Amendment claims. Defs.’ Mot. at 5. More specifically, Defendant argues that “Plaintiff’s Fifth

Amendment claim . . . is properly analyzed under the Fourth Amendment, as the claim is

predicated exclusively upon allegations of an alleged false arrest and fabrication of evidence

related to that arrest.” Id.

        The Court disagrees. Plaintiff’s fabrication of evidence claim is appropriately asserted

under the Fifth Amendment, and no “merger” is required. The two Supreme Court opinions

Defendant cites, when carefully read, do not actually support Defendant’s position in this case.

The first of those opinions is Graham v. Connor, 490 U.S. 386 (1989). In that case, the Supreme

Court held that a claim for excessive force in the context of an arrest or investigatory stop is

properly analyzed under the Fourth Amendment’s “objective reasonableness” standard, not a

Fifth Amendment substantive due process standard. Id. at 388. The plaintiff in Graham alleged

that police officers used excessive force while making an investigatory stop. Id. at 390. The

Supreme Court was asked to decide what standard should be applied to that claim. The Court

stated that “all claims that law enforcement officers have used excessive force—deadly or not—



                                                  5
in the course of an arrest, investigatory stop, or other ‘seizure’ of a free citizen should be

analyzed under the Fourth Amendment and its ‘reasonableness’ standard, rather than under a

‘substantive due process’ approach.” Id. at 395 (emphasis in original). It explained that

“[b]ecause the Fourth Amendment provides an explicit textual source of constitutional protection

against this sort of physically intrusive governmental conduct, that Amendment, not the more

generalized notion of ‘substantive due process,’ must be the guide for analyzing these claims.”

Id.

       The second Supreme Court opinion Defendant relies upon is Albright v. Oliver, 510 U.S.
266 (1994). In that case, the Supreme Court held that there is no “substantive right under the

Due Process Clause of the Fourteenth Amendment to be free from criminal prosecution except

upon probable cause.” Id. at 268. The plaintiff in Albright had been arrested for the sale of a

substance that looked like an illegal drug, but the charges were later dismissed because they did

not state an offense under Illinois law. Id. The plaintiff then sued the police officer to whom he

had surrendered, claiming that the officer had “deprived [plaintiff] of substantive due process

under the Fourteenth Amendment—his ‘liberty interest’—to be free from criminal prosecution

except upon probable cause.” Id. at 269. On appeal from the dismissal of the lawsuit, the

Supreme Court held that “it [was] the Fourth Amendment, and not substantive due process,

under which petitioner Albright’s claim must be judged.” Id. at 271. Quoting Graham, the

Albright Court reasoned that “[w]here a particular Amendment ‘provides an explicit textual

source of constitutional protection’ against a particular sort of government behavior, ‘that

Amendment, not the more generalized notion of “substantive due process,” must be the guide for

analyzing these claims.’” Id. at 273 (quoting Graham, 490 U.S. at 395). The Court held that the




                                                  6
Fourth Amendment was the appropriate lens through which to consider plaintiff’s allegation that

he had been deprived of his liberty by a prosecution without probable cause. Id. at 274.

       The holdings of these cases do not require the dismissal of Plaintiff’s Fifth Amendment

claim. Unlike in Graham, Plaintiff does not ask this Court to apply a Fifth Amendment

substantive due process standard to an excessive force claim. Plaintiff’s Fifth Amendment claim

is not based on Officer Onoja’s alleged use of excessive force (or other improper conduct) before

or during Plaintiff’s arrest. And unlike in Albright, Plaintiff does not assert a general substantive

due process right to be free from prosecution without probable cause. Plaintiff’s claim is not

based on his generally having been prosecuted absent probable cause, but instead on Plaintiff’s

allegation that Officer Onoja purposefully created false evidence incriminating Plaintiff to be

used in his prosecution. Plaintiff asserts no Fourth Amendment claim based on these particular

facts. Neither Graham nor Albright address this situation, and several courts have held that Fifth

Amendment claims based on similar facts are indeed actionable. See, e.g., Cole, 802 F.3d at 766

(affirming district court’s refusal to dismiss due process fabrication of evidence claim against

police officer who allegedly lied and concealed evidence to protect other officers accused of

using excessive force in violation of the Fourth Amendment, noting that Albright did not

preclude such a claim, and citing cases).

       The district court opinions from this Circuit that Defendant relies upon are similarly

distinguishable. 2 Defendant primarily relies on Matthews v. D.C., 730 F. Supp. 2d 33 (D.D.C.

2010). In that case, plaintiffs alleged that MPD officers had unlawfully strip searched them. Id.


2
 Jones v. Perez, No. 3:16-CV-2835-D, 2017 WL 4238700 (N.D. Tex. Sept. 25, 2017), also does
not help Defendant. The court in that case determined that no Fifth Amendment fabrication of
evidence claim was available to the plaintiff because he “adduced no evidence that [the
defendant detective] intentionally fabricated evidence in order to frame” the plaintiff. Id. at *11.
Plaintiff in this case alleges intentional fabrication.

                                                  7
at 34. They sued the District for constitutional violations pursuant to Section 1983, claiming that

their First, Fourth and Fifth Amendment rights had been violated. Id. at 35-36. The Mathews

court concluded that plaintiffs could not state a claim under the Fifth Amendment. Id. It

reasoned:

                Where a section 1983 claim alleging police misconduct “arises in
                the context of an arrest or investigatory stop of a free citizen, it is
                most properly characterized as one invoking the protections of the
                Fourth Amendment, . . . rather than under a ‘substantive due
                process’ approach [of the Fifth Amendment].” Graham v.
                Connor, 490 U.S. 386, 394, 109 S. Ct. 1865, 104 L. Ed. 2d 443
                (1989). Here, plaintiffs’ Fifth Amendment claim is predicated
                entirely on the detention and strip search of plaintiffs. Compl. ¶
                62(c) (“The public strip and cavity searches of Plaintiffs deprived
                Plaintiffs of their right to liberty without due process of law, in
                violation of the Fifth Amendment.”). Plaintiffs’ Fifth Amendment
                claim, then, merges with their Fourth Amendment claim.

Id.

        A similar result was reached in Harvey v. Kasco, 109 F. Supp. 3d 173 (D.D.C. 2015). In

that case, plaintiff alleged that a police officer assaulted him (“throwing him onto the hood of a

police car, slamming him to the ground, pulling his hair, and pressing a knee into his back while

cursing and taunting him”) and then arrested and booked him. Id. at 175. No charges were filed

and plaintiff was later released. Id. The plaintiff filed suit against the District and the officer for,

among other things, violating his First, Fourth, and Fifth Amendment rights. Id. Relying on

Mathews, the court in Harvey dismissed plaintiff’s Fifth Amendment claim because it “merged”

with his Fourth Amendment claim. Id. at 177-78. It held that police misconduct claims arising

out of an arrest or investigatory stop are properly brought under the Fourth Amendment, not as

substantive due process claims under the Fifth Amendment. The Harvey court reasoned that the

plaintiff’s Fifth Amendment claim was therefore improper because his “allegations relate[d]

solely to the contention that MPD officers illegally detained and arrested him.” Id. at 177.

                                                   8
       In sum, the plaintiffs in both Mathews and Harvey sought to base a Fifth Amendment due

process claim on police misconduct that occurred during their arrests—the same misconduct that

served as the foundation for those plaintiffs’ Fourth Amendment claims. Such Fifth Amendment

claims are foreclosed by Graham. This case is different. Plaintiff in this case asserts claims

related to police misconduct associated with his arrest under the Fourth Amendment, as the

Graham, Mathews and Harvey courts have held is appropriate. In addition to those claims,

Plaintiff also asserts a Fifth Amendment fabrication of evidence claim related to conduct that

occurred after his arrest—i.e., that Officer Onoja allegedly purposefully created false evidence

and provided it to the United States Attorney to aid in the prosecution of Plaintiff for a crime that

he did not commit. Am. Compl. ¶¶ 94-98. This alleged fabrication occurred after, and is distinct

from, the allegedly improper arrest upon which Plaintiff’s Fourth Amendment claims are based.

Accordingly, Plaintiff is not, as Defendant argues, getting a “second bite at the constitutional

apple” by asserting both Fourth Amendment claims and a Fifth Amendment substantive due

process claim based on the same set of facts. Def.’s Reply at 8. Because Plaintiff’s Fifth

Amendment claim does not “merge” with his Fourth Amendment claims, Defendant’s Motion

for Judgment on the Pleadings is DENIED.

                                       IV. CONCLUSION

       For the foregoing reasons, the District’s Partial Motion for Summary Judgment and

Defendant Onoja’s Motion for Judgment on the Pleadings as to Plaintiff’s Fifth Amendment

Claim are both DENIED. An appropriate Order accompanies this Memorandum Opinion.

                                                         /s/
                                                      COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge




                                                  9